 Case: 1:20-cv-00196-DDN Doc. #: 15 Filed: 04/09/21 Page: 1 of 1 PageID #: 65



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

 PRESTON WADE SIMPSON,                           )
                                                 )
                Plaintiff,                       )
                                                 )
          V.                                     )         No. l:20-CV-196 DDN
                                                 )
 CHRIS CROSS, et al.,                            )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion to proceed in forma pauperis on appeal.

When the Court dismissed this action, it certified in writing that an appeal would not be taken in

good faith. The motion is denied. See 28 U.S.C. § 1915(a)(3).

       Plaintiffs motion for appointment of counsel to represent him on appeal will also be

denied. Plaintiff may seek counsel in the Eighth Circuit Court of Appeals.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on appeal

[ECF No. 12] is DENIED.

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [ECF

No. 14] is DENIED. Plaintiff may seek counsel in the Eighth Circuit Court of Appeals.

       Dated this ~ a y of April, 2021.




                                                  ONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE
